          Case 1:18-cv-10506-ADB Document 353 Filed 07/12/21 Page 1 of 6




                                  UNITED STATES DISTRICT COURT
                                   DISTRICT OF MASSACHUSETTS

SAMUEL KATZ and LYNNE RHODES,                  No. 1:18-cv-10506
individually, and on their own behalf and
on behalf of all others similarly situated,    PLAINTIFFS’ REPLY TO DEFENDANT
                                               LIBERTY POWER CORP., LLC’S
                    Plaintiffs,                RESPONSE TO THE COURT’S JUNE 16,
         v.                                    2021 ORDER

LIBERTY POWER CORP., LLC,                      Leave to file granted on July 9, 2021
LIBERTY POWER HOLDINGS, LLC,
Delaware limited liability companies,

          Defendants.
LIBERTY POWER CORP., LLC, and
LIBERTY POWER HOLDINGS, LLC,

                    Third-Party Plaintiffs,
         v.

MEZZI MARKETING, LLC,

                    Third-Party Defendant.




Plaintiffs’ Reply                                                              No. 1:18-cv-10506
          Case 1:18-cv-10506-ADB Document 353 Filed 07/12/21 Page 2 of 6




         Plaintiffs Samuel Katz and Lynne Rhodes (“Plaintiffs”) hereby reply to Defendants

Liberty Power Corp., LLC’s (“LPC”) response to the Court’s June 16, 2021 order.

I.       The Assignment Did Not End LPC’s Duty to Comply with the Court’s Orders

         Mr. Hernandez executed LPC’s assignment for benefit of creditors (“ABC”) on May 21,

2021. (Ex. 1 (In re Liberty Power Holdings, LLC, No. 21-13797, Assignee’s Motion for

Adequate Protection and Reservation of Rights (S.D. Fla. May 21, 2021), ECF No. 130 at 12-14

of 36.) Mr. Hernandez’s June 23, 2021 declaration asserts that “[b]ecause of the ABC, Liberty

Power Corp. is no longer in custody, control, or possession of its servers containing emails and

documents.” (ECF No. 350-1 ¶4.)

         Assignment of assets does not “permit[]” the assignor “to abandon the responsibility for

producing its own documents in discovery after” participating in litigation. Bank of New York v.

Meridien BIAO Bank Tanzania Ltd., 171 F.R.D. 135, 148 (S.D.N.Y. 1997). LPC “cannot be

permitted to circumvent the rules of discovery by engaging in conduct during the litigation that

eliminates its responsibility to produce responsive documents to an opposing party.” Id. at 149.

                    Thus, either the [assignment] gave [LPC] the ability to obtain relevant documents
                    and ESI from [the assignee], in which case it had sufficient “control” to be
                    responsible to produce the material in discovery, or if the [assignment] did not
                    give defendant [LPC] that right, then defendant [LPC] failed to have a sufficient
                    litigation hold in place and therefore engaged in spoliation when it transferred
                    documents to [the assignee].

In re NTL, Inc. Sec. Litig., 244 F.R.D. 179, 197 (S.D.N.Y. 2007).1 However, if the assignment

1
     See Centimark Corp. v. Pegnato & Pegnato Roof Mgmt., Inc., No. 05-708, 2008 WL
     1995305, *6 (W.D. Pa. May 6, 2008) (“Defendants could have . . . taken precautions to
     preserve the information for litigation by maintaining copies of the documents pertaining to
     the lawsuit, giving CentiMark access to them before the sale was completed or, at the very
     least, by ensuring that CentiMark would have access to them after the sale was completed,”
     citing In re NTL, Inc. Sec. Litig., 244 F.R.D. 179, collecting other cases); Cyntegra, Inc. v.
     Idexx Labs., Inc., No. 06-4170, 2007 WL 5193736, *5 (C.D. Cal. Sept. 21, 2007) (party
     could not “bypass . . . duty [to preserve] by abandoning its documents to a third-party and
     claiming lack of control” because it “could have saved . . . the information”).


Plaintiffs’ Reply                                   1                                 No. 1:18-cv-10506
           Case 1:18-cv-10506-ADB Document 353 Filed 07/12/21 Page 3 of 6




rendered LPC unable to comply with the Court’s orders or to otherwise defend this action, it

warrants terminating sanctions:

                    A court faced with a disobedient litigant has wide latitude to choose from among
                    an armamentarium of available sanctions. . . . The entry of a default is one of
                    these sanctions. . . . [D]efault may be a condign sanction when a court is
                    confronted with a persistently noncompliant litigant.

Hooper-Haas v. Ziegler Holdings, LLC, 690 F.3d 34, 37–38 (1st Cir. 2012). Cf. In re Power

Recovery Sys., Inc., 950 F.2d 798, 803 (1st Cir. 1991) (“a party may defend contempt and failure

to comply on the grounds that compliance was impossible; self-induced inability, however, does

not meet the test”). Conversely, the Court’s inherent authority to sanction reaches beyond LPC

and LPH to the extent it is necessary to do so prompt compliance with the discovery orders,

notwithstanding LPC’s claimed inability to do so.2

II.      LPC Should Produce Evidence in Its Counsel’s Possession

         LPC’s counsel concedes it has “access” to Mr. Hernandez’s emails, but asserts that the

“emails belong to the Assignee.” (ECF No. 350 at 6.) Under Rule 34, “legal ownership of the

document is not determinative . . . parties in possession of documents [owned by another person]

have ‘possession, custody or control’ within the meaning of Rule 34, notwithstanding the fact

that the [other person has] ownership and restricts disclosure.” In re Bankers Trust Co., 61 F.3d

465, 469 (6th Cir. 1995) (citations omitted). LPC has “possession, custody, or control” over

these emails under Rule 34, regardless of the assignee’s property rights.3 Even if LPC accepted a

2
      See Corder v. Howard Johnson & Co., 53 F.3d 225, 232 (9th Cir. 1994) (court may sanction
      “non-party as an exercise of the court’s inherent power to impose sanctions to curb abusive
      litigation practices”); JTR Enterprises, LLC v. An Unknown Quantity, 93 F. Supp. 3d 1331,
      1366-67 (S.D. Fla. 2015) (same); In re Intel Corp. Microprocessor Antitrust Litig., 562 F.
      Supp. 2d 606, 611 (D. Del. 2008) (“court’s inherent authority to sanction extends to the
      conduct of a nonparty”); In re Sasson Jeans, Inc., 83 B.R. 206, 208 (Bankr. S.D.N.Y. 1988)
      (contempt sanctions against debtor’s executives).
3
      Under Rule 34, ‘“control” does not require that the party have legal ownership. . .” In re
      NTL, 244 F.R.D. at 195 (quoting Bank of New York, 171 F.R.D. at 146-47, quoted, followed


Plaintiffs’ Reply                                   2                                No. 1:18-cv-10506
            Case 1:18-cv-10506-ADB Document 353 Filed 07/12/21 Page 4 of 6




default, these documents are still relevant to litigating against non-parties which may satisfy

Plaintiffs’ claims.4

III.      LPC Should Accept a Default If It Will Not Comply with the Court’s Orders

          LPC demands that “Plaintiffs to pursue any relief they seek by filings proofs of claim and

conducting discovery in the Florida proceedings.” (ECF No. 350 at 7.) Plaintiffs retain the right

to litigate their claims before this Court, and they wish to exercise that right. LPC did not move

to transfer Plaintiffs’ claims to the Florida state court, and the Court could not grant that relief.

LPC opted for an ABC proceeding, not to file a bankruptcy petition. That was LPC’s

prerogative, but it has consequences. “There is no automatic stay provision built into Chapter

727 [the Florida ABC statute]. . . . While no lawsuit may be brought against the assignee except

as provided in the statute, there is no stay against proceeding to judgment against an assignor in a

separate proceeding.” Exportadora Atlantico, S.A. v. Fresh Quest, Inc., No. 16-23112, 2017 WL

3218465, *2 (S.D. Fla. July 28, 2017) (whether or not claims “would fall under the exclusive

province of the Assignee, there is no justifiable reason to stay the proceedings against them”).

          LPC says it does not have the employee or the funds to pay counsel necessary to comply

with the Court’s orders. (ECF No. 350 at 5-6; ECF No. 350-1 ¶¶6-7.) LPC is faced with a simple


       by Merchia v. United States Internal Revenue Serv., 336 F.R.D. 396, 399 (D. Mass. 2020));
       Haseotes v. Abacab Int’l Computers, Inc., 120 F.R.D. 12, 14 (D. Mass. 1988) (“Legal
       ownership is not the determining factor” for control under Rule 34).
           Conversely, LPC’s cases are inapposite. In re Grand Jury Subpoena, 646 F.2d 963 (5th
       Cir. 1981) concerns self-incrimination in grand jury subpoenas, not civil discovery. Learning
       Connections, Inc. v. Kaufman, Englett & Lynd, PLLC, 280 F.R.D. 639, 640 (M.D. Fla. 2012)
       held a subpoena served on an individual did not compel the individual’s employer to provide
       a records custodian to testify at trial.
4
       LPC’s vague assertion of privilege does not forestall complying with the discovery orders
       either: LPC “bears the burden of establishing that it applies to the communications at issue
       and that it has not been waived.” In re Keeper of Recs. (Grand Jury Subpoena Addressed to
       XYZ Corp.), 348 F.3d 16, 22 (1st Cir. 2003). “A party that fails to submit a privilege log is
       deemed to waive the underlying privilege claim.” In re Grand Jury Subpoena, 274 F.3d 563,
       576 (1st Cir. 2001). LPC waived any privilege by failing to produce a timely privilege log.


Plaintiffs’ Reply                                  3                                   No. 1:18-cv-10506
          Case 1:18-cv-10506-ADB Document 353 Filed 07/12/21 Page 5 of 6




decision. If LPC wants to defend this litigation, it must immediately comply with the Court’s

discovery orders. If it no longer wants to defend this litigation, then it should accept a default

judgment on Plaintiffs’ class claims (without prejudice to any other relief Plaintiffs may seek to

secure Court-ordered discovery).5 A default judgment would also have the salutory effect of

mooting much or most of the docket in this case. And no one can complain about a default

judgment against LPC if it is just an empty shell, as it says. But LPC cannot continue to oppose

Plaintiffs at every turn, and cry poverty when the time comes to comply with the Court’s orders.

         On this record, the Court should take LPC and Mr. Hernandez at its word: the assignment

rendered LPC (but not necessarily Mr. Hernandez or LPC’s counsel) unable comply with the

Court’s orders, and so must accept a default. The Court should allow Plaintiffs to prove up

damages via their class certification motion. Again, Plaintiffs face several deadlines in the

bankruptcy and ABC proceedings in the next few weeks, and Plaintiffs require immediate relief

to address those deadlines effectively. This delay has already been extensive and prejudicial: the

Court ordered discovery in June 2020 and in March 2021, while LPC has used the ABC

proceeding to delay complying with those orders since May 20, 2021. Further, any relief ordered

Judge Cabell may order also faces potential delay from objections, and corresponding review

from Judge Burroughs. See Fed. R. Civ. P. 59.6 Plaintiffs ask for immediate sanctions to allow

Plaintiffs to liquidate their class claim in time to be useful in the ABC and bankruptcy

proceedings. The timing of the Court’s relief is a critical and urgent issue.




5
    Cf. Fed. R. Civ. P. 55(a) (when a party “has failed to . . . defend, and that failure is shown by
    affidavit or otherwise, the clerk must enter the party’s default”). LPC cannot defend this case
    without counsel. Volumetric Imaging, Inc. v. Teledyne, Inc., 194 F.R.D. 373, 375 (D. Mass.
    2000) (corporation “‘must be represented by a licensed attorney,’” citation omitted).
6
    (See also ECF No. 329 (March 29 order to answer Interrogatories 7 to 9); ECF No. 321
    (Defendants’ April 21 objection).


Plaintiffs’ Reply                                 4                                  No. 1:18-cv-10506
          Case 1:18-cv-10506-ADB Document 353 Filed 07/12/21 Page 6 of 6




Dated: July 12, 2021          By:          s/Ethan Preston
                                             David C. Parisi
                                             dcparisi@parisihavens.com
                                             Suzanne Havens Beckman
                                             shavens@parisihavens.com
                                             PARISI & HAVENS LLP
                                             100 Pine Street, Suite 1250
                                             San Francisco, California 94111
                                             Telephone: (818) 990-1299
                                             Facsimile: (818) 501-7852

                                             Yitzchak H. Lieberman
                                             ylieberman@parasmoliebermanlaw.com
                                             Grace E. Parasmo
                                             gparasmo@parasmoliebermanlaw.com
                                             PARASMO LIEBERMAN LAW
                                             7400 Hollywood Boulevard, Suite 505
                                             Los Angeles, California 90046
                                             Telephone: (917) 657-6857
                                             Facsimile: (877) 501-3346

                                             Ethan Preston
                                             ep@eplaw.us
                                             PRESTON LAW OFFICES
                                             4054 McKinney Avenue, Suite 310
                                             Dallas, Texas 75204
                                             Telephone: (972) 564-8340
                                             Facsimile: (866) 509-1197

                                             Attorneys for Plaintiff Plaintiffs Samuel Katz and
                                             Lynne Rhodes, on their own behalf, and behalf of
                                             all others similarly situated

                                CERTIFICATE OF SERVICE

I, Ethan Preston, hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF).

Dated: July 12, 2021          By:          s/Ethan Preston
                                             Ethan Preston




Plaintiffs’ Reply                                5                                No. 1:18-cv-10506
